PER CURIAM.
Rule 452 of the Texas Rules of Civil Procedure promulgated by the Supreme Court relating to opinions of the Courts of Civil Appeals provides: “ * * * Opinions shall be ordered not published when they present no question or application of any rule of law of interest or importance to the jurisprudence of the State.”
The opinion in the above case falls within the classification of this rule and is therefore ordered not published. Other opinions of this court falling within this classification will carry the notation, “Ordered not published under authority of Rule 452 of the Texas Rules of Civil Procedure.”